Voto particular disidente emitido por la
Jueza Presidenta Oronoz Rodríguez.
No dudo que todos en este Tribunal deseamos un orde-namiento jurídico íntegro y eficaz; uno que goce de la con-fianza y apoyo completo de la ciudadanía. La Resolución que una Mayoría de este Tribunal emite hoy señala que “existe una necesidad absoluta de trazar caminos que lo-gren restaurar de manera efectiva la confianza de los ciu-dadanos en nuestro sistema de justicia”.(1) Nadie puede es-tar en desacuerdo con tal aseveración. Ahora bien, nunca estaré conforme ni guardaré silencio cuando se utilice el proceso disciplinario para coaccionar el respeto mediante censuras enérgicas a abogados que realicen actos o expre-sen posturas con las cuales personalmente discrepamos. Cuando juramenté como Jueza Asociada y como Jueza Pre-sidenta reconocí la crisis institucional por la que atraviesa la Rama Judicial y el Tribunal Supremo. Dije entonces, y me reafirmo con una convicción mayor, que “[e]l momento que atravesamos es coyuntural para la reflexión, para ob-servar a nuestro alrededor, calibrar y hacer una mirada introspectiva, severa y crítica, sin consideraciones o *595miedos”. (2) Más adelante añadí que “[n]o podemos temerle a que se nos cuestione y se nos critique. Por el contrario, tenemos que estar abiertos a recibir cualquier crítica cons-tructiva y a esperar que la ciudadanía nos exija cuando no estemos cumpliendo nuestra función”.(3) Porque estoy con-vencida que la censura no es el mecanismo para atender esa crisis y porque, por el contrario, estas actuaciones de abuso de poder agudizan la crisis, disiento enérgicamente.
En este caso hay varias controversias jurídicas, algunas de las cuales no fueron atendidas por el Tribunal: (1) la legitimación activa de la promovente —In re Sánchez Ramos, 174 DPR 453 (2008)—; (2) la confidencialidad de los procesos disciplinarios —Regla 14 del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B—; (3) el alcance de los Cánones 4, 9 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX, como normas disciplinarias; (4) la expansión de dicho alcance mediante una Resolución; (5) el debido proceso en su vertiente procesal, pues la queja únicamente imputó violación al Canon 9 y el expediente solo cuenta con el Informe de la Procuradora General; (6) la distribución cons-titucional de las facultades administrativas y reglamenta-rias, y (7) el acecho malsano a la libertad de expresión, la crítica y la investigación de la función y la administración pública, entre otras. Además, son muchísimas las razones por las cuales la Resolución del Tribunal es errónea en derecho. Ahora bien, enlistar esas faltas, como un árbitro en un partido concluido, nada cambia el resultado. Esta acción solo mantiene la juridification de una controversia que hace mucho dejó de serlo. Por consiguiente, prefiero exponer por qué la censura del Tribunal es peligrosa y no se puede tolerar en una sociedad que se considere democrática.
*596En resumen, la conducta "antiética” que se le imputó a la Leda. Sonia I. Vélez Colón es la siguiente. Cuando fun-gía como Directora de la Oficina de la Administración de Tribunales (OAT) —bajo la presidencia del Hon. Federico Hernández Denton— contrató al Ledo. César López Cintrón. Este realizaría una investigación independiente sobre el uso de fondos públicos en la Rama Judicial. Poste-riormente, en una entrevista, la licenciada expresó que “cuando uno se mete a la guerra quizás no recibe un tiro, pero un raspacito viene. Así que si hay raspazo, de eso se trata, de sanar y de curar”.
De lo anterior, la Mayoría deduce dos cosas: (1) que el que la exdirectora de la OAT investigara a los miembros del Tribunal Supremo, entre ellos al ex Juez Presidente, constituyó un ataque injustificado y (2) que iniciar, sin facultades para ello, una investigación en contra de su supervisor creó la apariencia impropia de que utilizó la investigación para obs-taculizar las investigaciones de otras Ramas de gobierno. Finalmente, la Mayoría catalogó las expresiones de la licen-ciada como desafiantes e intimidantes.
Puedo entender que entre nosotros existan diferencias de criterio sobre si la exdirectora de la OAT tenía la facul-tad de realizar la investigación. También puedo compren-der que algunos Jueces y algunas Juezas de este Tribunal estén molestos e insatisfechos por como se condujo la con-tratación y por algunas expresiones que se hicieron. Eso es natural en un cuerpo colegiado. Ahora bien, me alarma que la Mayoría utilice el proceso disciplinario para arremeter contra la licenciada, solo porque tienen una incomodidad personal con los hechos. A fin de cuentas, estamos expues-tos —porque eso es vivir en una democracia— a que nues-tros ciudadanos nos juzguen, nos critiquen (con o sin ra-zón) y nos cuestionen. Eso también es bajarse del estrado y rendir cuentas a quienes único servimos. Una cosa es in-terpretar que la exdirectora de la OAT excedió sus faculta-des y hacer un juicio personal sobre cuáles fueron sus ra-*597zones, y otra muy distinta es utilizar esas meras creencias personales, válidas o no, para disciplinar a Sonia I. Vélez Colón en su carácter de abogada.
¿Qué acto de la licenciada Vélez Colón es censurable? La contratación del licenciado López Cintrón para investi-gar el uso de fondos del País por la Rama Judicial, era parte ineludible de sus responsabilidades. Por otro lado, las expresiones hiperbólicas que trae la Mayoría —sin que la licenciada pueda defenderse— están protegidas clara y contundentemente por la libertad de expresión. La única imputación restante es que la licenciada presuntamente utilizó el proceso investigativo para beneficiar los intereses personales del Hon. Federico Hernández Denton. ¿Se probó esa imputación con prueba clara, robusta y convin-cente? Del expediente no surge la más mínima prueba de que esa fuera la intención. Todo se reduce a la apreciación personal de algunos miembros de este Tribunal. Ningún proceso judicial —mucho menos uno disciplinario— debe prestarse para eso.
Ante la arbitrariedad y la falta de justificación de una Mayoría, lo único que resta es analizar qué premisas sub-yacen la censura enérgica. La Resolución comienza citando las advertencias problemáticas de In re Sánchez Ramos, supra, pág. 469. Luego nos recuerda el “deber que tenemos todos los miembros de la profesión jurídica” de lograr “la completa confianza y el apoyo de la ciudadanía [...] ”.(4) Más adelante destaca que los actos de la licenciada “contribu-yeron a perpetuar la desconfianza de los ciudadanos en los jueces y en las instituciones judiciales”.(5) Entrelineas po-demos inferir el mensaje siguiente: si eres un abogado e investigas al Tribunal de manera que “arroj [e] una inme-recida sombra de sospecha”(6) o si te expresas de forma que se considere “desafiante e intimidante”, te expones a una *598sanción disciplinaria. Peor aún, si afectas la confianza del Pueblo en la Rama Judicial, serás censurado o censurada enérgicamente por el Foro que debió ser garante de tu de-recho a expresarte con libertad. Está de más decirlo, pero temo que estas advertencias disuadan a los abogados y a las abogadas de asumir una postura crítica y activa contra el Tribunal Supremo y la Rama Judicial. Como institución, debemos propiciar esta actitud y no desalentarla, incluso y especialmente cuando nos parezcan injustas o incómodas personalmente. Nuestro rol democrático así lo requiere.
En una columna titulada “Poder sin legitimidad”, el pro-fesor Efrén Rivera Ramos expuso:
El Tribunal Supremo depende para su legitimidad de la fuerza de sus argumentos, del respeto que susciten sus deci-siones, de la acogida que logre, en su conjunto, tanto en la comunidad jurídica como entre la población general. Si ese respeto se desvanece, sufre su legitimidad. Ese respeto, sin embargo, no puede simplemente exigirse, sin más. Se lo tienen que ganar los miembros del alto foro con su proceder.
La pregunta que tienen que hacerse quienes gobiernan es de qué vale el control sin legitimidad. Podrá dejar beneficios inme-diatos, pero pronto comenzará a perder terreno político y moral.
Cuando lo que importa es el poder por el poder mismo, even-tualmente se tendrá que recurrir a la coacción para conservarlo. Y la coacción cruda a la larga genera mayor ero-sión de la legitimidad. Ello conduce inevitablemente a una gran soledad. La soledad del poder a secas.
Hoy, una mayoría optó por exigir el respeto a golpes, en lugar de ganárselo. En vez de restaurar la confianza, la perdió de nuevo. Al censurar el supuesto efecto de la licen-ciada Vélez Colón en la confianza y el apoyo de la ciudada-nía, comete el mismo acto que pretende reprobar. Recurre, pues, al poder coercitivo que otorgan cinco votos para con-seguir una legitimidad artificial, censurando a los aboga-dos y las abogadas que asuman su rol de manera distinta al predeterminado por el Tribunal Supremo. Solo restaura-remos la confianza cuando dejemos de ejercer el poder a *599secas, solo porque contamos con cinco votos y los deseos de censurar por riñas del pasado.

 Resolución, pág. 592.


 Ceremonia de Juramento de la Hon. Maite D. Oronoz Rodríguez, 195 DPR vii, xxxvi (2016).


 Íd., pág. xxxvii.


 Resolución, pág. 576.


 Íd., pág. 591.


 Íd., pág. 590.